DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed over prior arts of record.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, prior arts of record (cited in PTO-892) teach a system with multiple processors and further teach store to load forwarding, however prior arts of record fail to teach or suggest wherein a first processor core load on a first processor core receives a value at a first time from a first processor core store in the store buffer of the first processor core and prevents any other first processor core load younger than the first processor core load in program order from committing until at the earliest a second time when the first processor core store is performed globally in the memory system and visible to all cores; and wherein between first time and the second time any other first processor core load younger in program order than the first processor core load and having an address matched by a coherence invalidation caused by another 
As per claims 7 and 20, prior arts of record fail to teach or suggest assigning a speculative state to a subsequent in program order processor core load executed at one of the processor cores in the plurality of processor cores to prevent the subsequent in program order processor core load from committing before the existing processor core store is performed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138